EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 10/12/21 was filed after the mailing date of the Notice of Allowability on 9/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Henkelmann on 9/21/21.
The application has been amended as follows: 

The title has been amended to recite:
	PROCESS FOR GASIFYING BIOMASS WITH TAR ADSORPTION

Claim 1 is amended to recite:

A process (10) for gasifying biomass (B), comprising:
supplying biomass (B) to an apparatus (11) for gasification,
generating a crude gas (R) and a carbonaceous residue (RK) from the supplied biomass (B) in a first process step,
partially gasifying the carbonaceous residue (RK) with gas constituents of the crude gas (R) in a gasification zone (ZV) in a second process step, as a result of which activated carbon (AK) and a hot product gas (PH) are formed,
removing between a minimum of 0.02 units of mass and a maximum of 0.1 units of mass of the activated carbon (AK) and the hot product gas (PH) from the gasification zone (ZV) per unit of mass of supplied biomass (B) with respect to a reference condition water-free and ash-free (waf),
conveying the activated carbon (AK) and the hot product gas (PH) to a cooling zone (ZK), and
conjointly cooling the activated carbon (AK) and the hot product gas (PH) in the cooling zone (ZK) in a third process step (14), so that an adsorption process takes place, wherein the activated carbon (MAK2) is enriched with tar from the hot product gas (PH) while cooling,
supplying the product gas (PA, PR) that has been cleaned due to the adsorption process as fuel to an apparatus, and 
proportionally adapting an amount of the supplied biomass (MB) and an amount of the activated carbon (AK) removed from the gasification zone (MAK2) to performance requirements of the apparatus.

Claim 10 is cancelled.

This application is in condition for allowance except for the presence of claims 13-15 directed to an apparatus non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the arguments filed on 6/28/21 are found persuasive. The Hassett reference fails to disclose the claimed ratio of AK & PH to B and that the MAK2 is enriched with tar from the PH while cooling. An updated search has yielded more relevant references. Li (US 2016/0304345 A1) discloses gasifying biomass with activated carbon and adsorbing tar during cooling (paragraph 104) but not the claimed ratio. Hall (US 2008/0317657 A1) discloses means and motivation to modify Li to control its inputs and outputs (paragraph 47). The Office takes the position that the values would be a matter of optimization. Consequently, the claims have been amended as above to obviate this USC 103 rejection by incorporating claim 10 into claim 1. The limitations add weight to the ratio values claimed by stating that they are associated with the downstream requirements of an apparatus. There is no motivation in the prior art of record to modify Li or Hall to include the claimed values in this context. The application is subsequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725